      Case 4:19-cv-03626 Document 1 Filed on 09/25/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 ISLAMIC SOCIETY OF GREATER                         §
 HOUSTON INCORPORATED,                              §
                                                    §
          Plaintiff,                                §
                                                    §
 v.                                                 §       CIVIL ACTION NO. 4:19-cv-3626
                                                    §
 CHURCH MUTUAL INSURANCE                            §
 COMPANY,                                           §
                                                    §
          Defendant.                                §


                             DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, Defendant Church Mutual Insurance Company (“Church

Mutual”) hereby removes the action styled and numbered 2019-06044, currently pending in the

80th Judicial District Court, Harris County, Texas to the United States District Court for the

Southern District of Texas, Houston Division. For the reasons set forth below, removal of the

state court action is proper under 28 U.S.C. §§ 1332, 1441, and 1446.

                                          INTRODUCTION

        1.         On August 27, 2019, Plaintiff Islamic Society of Greater Houston Incorporated,

(“Islamic Society”) commenced this lawsuit by filing Plaintiff’s Original Petition (“Petition”) in

the 80th Judicial District Court of Harris County, Texas.

        2.         The Petition names Church Mutual as the sole defendant. The lawsuit involves

Islamic Society’s claim for property damage under a property insurance policy issued by Church

Mutual.

        3.         Church Mutual first received the Petition through service to its registered agent

CT Corporations Systems on September 3, 2019.


DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 1
4821-1553-1174v1
      Case 4:19-cv-03626 Document 1 Filed on 09/25/19 in TXSD Page 2 of 5



         4.        Church Mutual thus files this Notice within the 30-day time period required by 28

U.S.C. § 1446(b).

                                               II.
                                       BASIS FOR REMOVAL

         5.        Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court

where the action is pending is located in this District.

         6.        Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000, exclusive of

interest, costs and attorneys’ fees. These two conditions are satisfied in this matter.

A.       Removal is Proper Because Complete Diversity of Citizenship Exists Between
         Islamic Society and Church Mutual.
         7.        Islamic Society was, at the time this lawsuit was filed and on the date this Notice

of Removal was filed, incorporated in the State of Texas with its principal place of business in

Houston, Texas. Plaintiff is therefore a citizen of Texas for purposes of diversity jurisdiction.

         8.        Defendant Church Mutual was, at the time this lawsuit was filed and on the date

this Notice of Removal was filed, an insurance company incorporated in the State of Wisconsin

with its principal place of business in Merrill, Wisconsin. Church Mutual is thus a citizen of

Wisconsin for purposes of diversity jurisdiction. Church Mutual is not a citizen of the State of

Texas.

         9.        Because Islamic Society is a citizen of Texas and Church Mutual is a citizen of

Wisconsin, complete diversity exists between Islamic Society and Church Mutual, now and on

the date Islamic Society filed this lawsuit.

B.       Plaintiff’s Claimed Damages Exceed This Court’s Jurisdictional Threshold of
         $75,000.

         10.       If it is facially apparent that Islamic Society’s claims in this suit exceed $75,000,


DEFENDANT’S NOTICE OF REMOVAL                                                                    Page 2
4821-1553-1174v1
      Case 4:19-cv-03626 Document 1 Filed on 09/25/19 in TXSD Page 3 of 5



exclusive of interest, costs, and attorney’s fees, and Defendant’s burden to establish the amount

in controversy exceeds this Court’s jurisdictional threshold is satisfied.1

        11.        Here, the Petition states that Islamic Society “seeks monetary relief over $200,000,

but not more than $1,000,000.”2 It is thus facially apparent that Islamic Society’s claims exceed

this Court’s jurisdictional threshold of $75,000.

                                                 III.
                                             CONCLUSION

        12.        Because there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000, removal of this action is proper under 28 U.S.C. §

1332(a).

        13.        As required by 28 U.S.C. § 1446(a), and Local Rule 81, a copy of each of the

following are attached to (or filed with) this Notice:

                   a.      an index of matters being filed, attached as Exhibit A;

                   b.      the state court docket sheet, attached hereto as Exhibit B;

                   c.      service of process on Defendant, attached hereto as Exhibit C;

                   d.      pleadings asserting causes of action, attached hereto as Exhibit D;

                   e.      list of all counsel of record, including addresses, telephone numbers and
                           parties represented, attached as Exhibit E.

        14.        Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be

given to all adverse parties promptly after the filing of this Notice.

        WHEREFORE, Defendant Church Mutual Insurance Company requests that this action

be removed from the 80th Judicial District Court of Harris County, Texas, to the United States



1
    Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).
2
    See Plaintiff’s Original Petition ¶ 4.


DEFENDANT’S NOTICE OF REMOVAL                                                                    Page 3
4821-1553-1174v1
      Case 4:19-cv-03626 Document 1 Filed on 09/25/19 in TXSD Page 4 of 5



District Court for the Southern District of Texas, Houston Division, and that this Court enter such

further orders as may be necessary and appropriate.

                                                      Respectfully submitted,
                                                      By: /s/ G. Brian Odom
                                                         G. Brian Odom
                                                         (Attorney-in-Charge)
                                                         Texas Bar No. 50511840
                                                         Southern District Bar No. 24591
                                                         bdodom@zelle.com
                                                         Lindsey P. Bruning
                                                         Texas Bar No. 24064967
                                                         Southern District of Texas No. 997691
                                                         lbruning@zelle.com

                                                      ZELLE LLP
                                                      901 Main Street, Suite 4000
                                                      Dallas, TX 75202-3975
                                                      Telephone: 214-742-3000
                                                      Facsimile:    214-760-8994

                                                      ATTORNEYS FOR CHURCH
                                                      MUTUAL INSURANCE COMPANY




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 4
4821-1553-1174v1
      Case 4:19-cv-03626 Document 1 Filed on 09/25/19 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

       A true and correct copy of the forgoing has been served on the following counsel of record
in accordance with the FEDERAL RULES OF CIVIL PROCEDURE on September 25, 2019:

         Andrew Taylor
         State Bar No. 24070723
         ataylor@dalyblack.com
         Richard D. Daly
         State Bar No. 00796429
         rdaly@dalyblack.com
          DALY & BLACK, P.C.
         2211 Norfolk St., Suite 800
         Houston, TX 77098
         Telephone: 713-655-1405
         Facsimile:     713-655-1587
         Attorneys for Plaintiff Islamic Society of
         Greater Houston Incorporated



                                                      /s/ G. Brian Odom.
                                                      G. Brian Odom




DEFENDANT’S NOTICE OF REMOVAL                                                              Page 5
4821-1553-1174v1
